UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SARAH BETH MECKLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00049-IMK-MJA-1)


Submitted:   May 31, 2016                 Decided:   June 17, 2016


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, FEDERAL PUBLIC DEFENDER’S OFFICE, Clarksburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Andrew R. Cogar, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sarah Beth Meckley pled guilty to arson of a building used

in   interstate        commerce      in    violation            of    18     U.S.C.          § 844(i)

(2012).     The district court sentenced her to a 60-month prison

term,    the    statutory      mandatory            minimum.          On     appeal,         Meckley

challenges her sentence, arguing that the Government engaged in

prosecutorial         misconduct         when        it    failed           to        move    for     a

substantial assistance downward departure under U.S. Sentencing

Guidelines Manual § 5K1.1, p.s. (2015).                         We affirm.

     Meckley contends that she provided substantial assistance

to the Government, warranting a Government motion for a downward

departure on her behalf.                 Meckley’s plea agreement contained no

promise    by    the       Government      to       make    a    substantial             assistance

motion.

     In the absence of a Government motion for a substantial

assistance       downward          departure,         a     court           may        review       the

prosecutor’s decision not to move for a departure only if the

refusal is based on an unconstitutional motive, such as race or

religion,       or    is     not    rationally            related       to        a    permissible

government objective.              United States v. LeRose, 219 F.3d 335,

342 (4th Cir. 2000) (citing Wade v. United States, 504 U.S. 181,

185-86    (1992)).            Before      the       court       may     inquire          into       the

Government’s         reasons       for    refusing         to        file    the        motion,       a



                                                2
defendant     must        make    a   “substantial                threshold        showing”    of

impropriety.       Id. (citing Wade, 504 U.S. at 186).

     In an attempt to make this “substantial threshold showing”

of impropriety, Meckley detailed her efforts at cooperation and

explained      the         extent         of         her        assistance.            However,

“[e]xplanations of the extent of a defendant’s assistance” are

insufficient        to     meet     the        burden       of     making     a     substantial

threshold showing of impropriety.                          LeRose, 219 F.3d at 342-43

(citing Wade, 504 U.S. at 187).                        Likewise, “[m]ere allegations

of   unconstitutional            motives”        are       insufficient       to     meet     this

threshold showing.           Id. at 342 (citing United States v. Wallace,

22 F.3d 84, 87 (4th Cir. 1994)).

     Meckley argues that her assistance was similar to, if not

greater    than,     assistance       provided             by    other    persons     who     were

given the benefit of a substantial assistance motion.                                 Thus, she

asserts    that     this     raises        an     inference         of    improper         motive.

However,     this        speculation       based           on    comparisons        with     other

defendants is not a basis for showing improper motive.                                      “Wade

does not mandate a game of comparisons.”                           Rather, an “allegation

of   disparate       treatment”           is         “legally       irrelevant”        to      the

determination of whether the refusal to move for a substantial

assistance     departure           amounts           to     prosecutorial           misconduct.

United    States     v.    Butler,        272    F.3d       683,    687     (4th    Cir.     2001)

(citing LeRose, 219 F.3d at 342-43).

                                                 3
      Because Meckley has failed to make a substantial threshold

showing of impropriety in the prosecutor’s decision not to move

for a departure, the district court properly declined to review

the   basis   for   the   prosecutor’s    decision.          Accordingly,   we

affirm.    We dispense with oral argument because the facts and

legal   contentions    are   adequately    presented    in     the   materials

before this    court   and   argument    would   not   aid    the    decisional

process.

                                                                       AFFIRMED




                                    4